Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 3/4/21. Claims 67-86 are pending and under examination.

Claim Objections
Claim 86 is objected to because of the following informalities:  “accessing” should be “assessing”.  The word “by” is duplicated. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 80 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 80 recites “from 1x10-9” but omits the direction, e.g., higher than, lower than, within a range, etc. This leads to a lack of clarity as to what KD is required by the claim.
Therefore, claim 80 is indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 67, 71-74, 78-81, and 85-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 67, 74, and 81 are directed to methods of treating progressive supranuclear palsy (PSP) using any antibody that binds a particular artificial peptide (tau sequence) with a particular equilibrium constant, but does not bind to htau40. As such, the claim is directed to an antibody defined entirely by function (what it binds and what it does not bind). See MPEP §2163(I)(A) which states:
 "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
In this case, antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (certain SEQ ID NOs) and envisage the combination of six CDRs that will bind that antigen, much less an antibody which binds that antigen only when it is fragmented from the full length protein it is natively found in (htau40) or to a certain specificity (KD). First, even highly related CDRs may not bind the same target. See for example Kussie (IDS 1/14/21 citation A104) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11). The antibodies were also claimed based on a koff rate determined by surface plasmon resonance, yet the Court stated “when a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus’”. The Court determined that Abbvie only described one type of structurally similar antibodies which are not representative of the full variety or scope of the genus as they were all derived from a single antibody and were highly structurally similar.
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. As a further example, see Chen (IDS 1/14/21 citation A103) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. 
Thus, making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. 
The specification discloses TauC3. However, as discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if that antibody represents the full breadth of what is claimed. The disclosure of specific antibodies would not convey to the artisan that Applicant was in possession of the full genus of all antibodies which possess the required functions nor does it allow the skilled artisan to envisage the specific structure of such antibodies.
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”; the portion of MPEP 2163 regarding the “newly characterized antigen test” (indicating a well-characterized antigen is sufficient to satisfy written description for antibodies which bind that antigen) no longer reflects the current state of the law.
	The claims also encompass those antibodies which bind homologous sequences. In this case, the antibodies are not even defined by the identity of that which they bind. Tau fragments are set forth (SEQ ID NOs: 78-86) yet a homolog, under an ordinary definition as understood by the skilled artisan, is a sequence that is somehow related to these sequences (e.g., via divergent evolution or amino acid substitution). The antibodies must therefore bind a sequence which is neither claimed nor described. No examples of any sequences “homologous” to these peptides is provided in the specification. Nothing in the specification suggests that Applicant was in possession of the identity of these homologs, much less all antibodies which bind all homologous sequences but not htau40 as well as, when binding an amino acid sequence which is not native to humans (e.g., tau from another species), must still be therapeutic when applied to a human with no evidence or requirement that binding to a homolog would still allow binding to human tau fragments. The specification does not convey possession of these homologous sequences nor possession of the antibodies which bind them.
	Therefore, claims 67, 71-74, 78-81, and 85-86 fail to meet the written description requirement. Claims limited to TauC3 are not included in this rejection because TauC3 is a structurally defined antibody. Moreover, the binding properties of TauC3 are inherent to that structure and so other terms such as the “homologous” peptides need not be described, as every step of the method could be practiced and the binding requirements are directed to the properties of the antibody itself.	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 67, 71-74, 78-81, and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over New York (US 20100316564; IDS 1/14/21 citation A55) in view of Saido 1992 (IDS 1/14/21 citation A80). 
New York teaches antibodies recognizing immunogenic tau peptides effective in preventing and treating progressive supranuclear palsy (paragraph 31; 33) or other tauopathy in a subject, promoting the clearance of aggregates from the brain of a subject, and slowing the progression of a tau-pathology related behavioral phenotype in a subject (paragraphs 7-9). New York teaches such an immunogenic peptide includes SEQ ID NO: 101 (HLSNVSSTGSIDMVD), corresponding to residues 407-421 (paragraph 10). New York indicates this peptide is particularly preferred as the cleavage at aspartate 421 correlates with animal models of tauopathy (paragraph 54). New York indicates that this peptide can be used to generate an antibody specific for the free end of a D421 fragment on the C-terminus but which would not facilitate removal of normal tau (paragraph 54). New York teaches “subject” includes humans (e.g., paragraphs 50, 73, and 82-83). New York teaches direct administration of the antibody to patients suffering tauopathies (paragraphs 84-86), of which PSP is explicitly named within this genus (paragraph 31). New York teaches the immunogenic peptides can be varied (paragraphs 40-41). New York does not teach administration of antibodies binding one of the claimed sequences.
Saido 1992 teaches generating end-specific antibodies (p.82, C1). Saido 1992 states "the length of the immunogenic peptide is critical for production of the autolysed [cleaved] form-specific antibody" (p.83, C1). Saido 1992 does not teach using this method for generating tau antibodies. 
Regarding claim 67, nevertheless, one of ordinary skill in the art at the time of the invention would have been motivated use antibodies directed to varying sized peptides of New York in order to slow the progression of a symptom of PSP in a human subject with a reasonable expectation of success, arriving at the instant invention. New York teaches administering antibodies which bind tau peptides for the same purpose as the instant claims and that such peptides can be varied. The only difference between New York and the instant claims is that New York teaches HLSNVSSTGSUDMVD is a preferred immunogenic peptide to generate end-specific antibodies that bind D421 but not full length tau, while the instant claims are drawn to shorter peptides used for the same purpose, such as instant SEQ ID NO: 80 (STGSIDMVD) and SEQ ID NO: 86 (SSTGSIDMVD). Thus, the difference is the peptide of New York is a 15-mer (tau 407-421) while the instant peptides are shorter (e.g., 9-mer and 10-mer) but still ending at the same residue in order to generate end-specific antibodies (tau 413-421 and 412-421, respectively). Saido 1992 teaches that when making end-specific antibodies, the length of the immunogen is important, generally indicating that smaller peptides have a better chance of success, thus motivating one of ordinary skill in the art to modify the immunogen of New York to be smaller while still preserving D421, i.e., to truncate the N-terminus of the peptide. This also represents the level of ordinary skill in the pertinent art. One of ordinary skill would have been motivated to reduce the size of the fragment of New York, as smaller fragments were known to be superior when generating end-specific antibodies. See for example as evidence of the ordinary skill in the art:
-US 20020086847, paragraph 34 (IDS 1/14/21 citation A92)
-Saido 1994 (IDS 1/14/21 citation A82) teaches the same method of generating end-specific antibodies (p.15255). Saido 1994 teaches this method has “general applicability” and cites three other papers discussing the methodology of generating such antibodies (p.15254, C1), including Saido 1992. 
-Saido 1993 (IDS 1/14/21 citation A81) teaches antigenic 5-mers produce end-specific antibodies (p.25239, C2).
It would have been well within the ordinary skill level in the art to adjust the size of the immunogen for antibody targeting for use in the method of New York. One would have been motivated to preserve the cleavage point at 421 based on the teachings of New York that the antibody should recognize the c-terminal end of a tau 421 cleavage product, while reducing the size of the peptide based on the general skill level in the art as well as the specific teachings of Saido 1992 that the size of the immunogen when generating end-specific antibodies is critical. Thus, instant SEQ ID NOs: 78-86 would have been obvious variations of the peptide of New York, which New York teaches may successfully be used in the method, and one would have been motivated to try antibodies which bind these shorter peptides (“consisting of”) with a reasonable expectation of success as it would be expected that the shorter peptides would improve the method of New York by increasing the specificity of end-specific antibodies and that producing antibodies using a particular antigen would generate antibodies that bind said antigen. 
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one method (e.g., Saido 1992’s method of reducing immunogen size to elicit improved end-specific antibodies), and a person of ordinary skill would recognize that it would improve similar methods (e.g., administering a peptide to generate end-specific antibodies for therapeutic purposes as described by New York) in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U .S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).
Further, where there is a recognized problem and a finite number of predictable solutions, one could pursue the known potential solutions with a reasonable expectation of success. In this case, New York teaches the lead compound of tau fragments terminating with D421. There are a finite number of such fragments and one could have pursued the use of antibodies which bind the important D421 truncation and which include a varying number amino acids in the N-terminal direction with a reasonable expectation of success.
Regarding specificity, using antibodies which are specific for the desired epitope would have been obvious as noted. Arriving at a particular specificity (KD) would have been a matter of routine optimization without evidence that this particularly claimed KD range was critical.
As such, claim 67 would have been obvious.

Regarding claim 71, the motivation to select antibodies which do not bind htau40 (normal tau) is provided as above. As such, selecting antibodies which have a weak specificity for htau40 as claimed would have been obvious.
Regarding claim 72, the motivation to select antibodies which do not bind htau40 (normal tau) is provided as above. As such, selecting antibodies which do not bind htau40 as claimed would have been obvious.
Regarding claim 73, New York teaches IV infusion is preferred (paragraph 88).
Regarding claim 74, New York also teaches the antibodies for inhibiting tau polymerization as noted above. See also paragraph 3. Further, this result flows from the administration itself. As administering the same antibodies to the same population would have been obvious, the method of claim 74 would also have been obvious.
Regarding claim 78, this would have been obvious for the same reasons as claim 73 above.
Regarding claim 79, this would have been obvious for the same reasons as claim 71 above.
Regarding claim 80, this claim is directed to a property of the antibody itself. The Office is not equipped to make and test prior art products. Since it would have been obvious to generate antibodies against the same peptides as noted above, burden is shifted to Applicant to demonstrate a non-obvious difference. Further, as noted above, KD is a property known to be result-effective, e.g., the person of ordinary skill in the art had motivation to select those with low binding to htau40 but high binding to pathogenic tau, further evidencing that it would have been obvious to arrive at this range.
Regarding claim 81, the antibody would have been obvious as above, as would have been using the antibody to treat PSP. New York also teaches the antibodies will slow progression of a tau [tangle]-pathology related behavioral phenotype (claim 17), with PSP being a tauopathy as described above. The obviousness of:
Administering to a human
The antibody being specific for D421
The antibody not binding full length htau40
Recognizing a sequence in abnormal tau but not when the same sequence is internal to normal tau
are all discussed above and would have been obvious for the same reasons.
Regarding claim 85, New York teaches IV infusion is preferred (paragraph 88).
Regarding claim 86, New York teaches comparing the efficacy of the antibodies (paragraph 136; 110) and evaluating efficacy (paragraph 4; 50; 85; 110). New York teaches the antibodies are detectable by PET (paragraph 97). However, New York does not teach that PET may be used to evaluate antibody efficacy. Nevertheless, it would have been obvious to one of ordinary skill in the art to assess antibody efficacy via PET.
New York teaches the antibodies bind tau tangles (see above) and that treatment efficacy can be evaluated by detecting pathological tau, including tangles (paragraph 99). Thus, one of ordinary skill in the art would have been motivated to evaluate (assess) treatment efficacy (antibody efficacy) by detecting these pathologic markers for the same reasons as New York teaches. New York teaches that one means of detecting these markers is using PET (paragraph 97), which would have made this an obvious technology to use for this purpose.
Therefore, claims 67, 71-74, 78-81, and 86 would have been obvious.

Double Patenting
Claims 67-86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10894822. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to using the same antibody to treat “other tauopathy” (claim 4). As defined by the reference specification, “tauopathy” includes PSP (C15). 

Claims 67-86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 8703137. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to using the same antibody to treat “other tauopathy” (claims 8 and 14). As defined by the reference specification, “tauopathy” includes PSP (C14).

Note that claims 68-70, 75-77 and 82-84 are rejected solely under double patenting. As such, a complete reply to this action must include the actual filing of a terminal disclaimer or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims because this is necessary for further consideration of the rejection of the claims; nonstatutory double patenting rejections, including provisional ODP rejections, are not held in abeyance (MPEP §804(I)(B)(1)).	
	

Conclusion
Regarding claims limited to using TauC3, the closest prior art is New York in view of Basurto-lslas (IDS 1/14/21 citation A87). While Basurto-lslas teaches TauC3 antibodies, as well as the pathogenic relevance of E391/D421, Basurto-lslas does not teach the antibodies in a therapeutic capacity. Moreover, while New York does teach using antibodies against truncated forms of tau, New York does not teach TauC3 as a specific example of such antibodies, but rather teaches truncations and epitopes not covered by the instant claims. While one of ordinary skill would be motivated to find other epitopes, there is no teaching in Sigurdsson that would motivate one of ordinary skill to use TauC3 and no teachings in Basurto-lslas which would provide an expectation that TauC3 would be a useful therapeutic. There is no other evidence on the record that would render such combination or motivation obvious. While TauC3 is an old product, a method to a new use may be patentable. Thus, the method of using TauC3 to treat PSP in a human is patentable over the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649